330 F.3d 1305
UNITED STATES of America, Plaintiff-Appellee,v.John ANDREWS, Defendant-Appellant.
No. 02-16043. Non-Argument Calendar.
United States Court of Appeals, Eleventh Circuit.
April 25, 2003.

Gwendolyn L. Spivey and Randolph P. Murrell, Federal Public Defenders, Tallahassee, FL, Thomas S. Keith, Federal Public Defender, Pensacola, FL, for Defendant-Appellant.
Terry Flynn, Tallahassee, FL, Lyndia Spears, Pamela A. Moine, Asst. U.S. Atty., Pensacola, FL, for Plaintiff-Appellee.
Appeal from the United States District Court for the Northern District of Florida.
Before CARNES, HULL and WILSON, Circuit Judges.
PER CURIAM:


1
This opinion is hereby amended, and the following opinion is substituted in its place.


Opinion


2
While on supervised release as part of his prior federal drug sentence, Defendant John Andrews continued to engage in criminal activity. Consequently, Andrews's supervised release was revoked and he was sentenced to 24 months' imprisonment. The sole issue on appeal is whether the district court had the authority to impose the 24-month sentence as consecutive to any future sentence imposed as a result of Andrews's underlying criminal conduct. Because this Court has already answered that question in the affirmative, we uphold Andrews's sentence.

I. BACKGROUND

3
On January 28, 1991, following his conviction for possessing methamphetamine precursor chemicals, John Andrews was sentenced to 120 months' imprisonment, followed by a 3-year term of supervised release. On November 4, 2000, while on supervised release in the Northern District of Florida, Andrews was arrested in Mississippi in possession of approximately 50 pounds of marijuana. An additional 51 pounds of marijuana and $187,500 were seized from Andrews's north Florida residence and storage unit. This resulted in new federal charges being filed in Mississippi and state charges being filed in Bay County, Florida.


4
On March 20, 2001, Andrews escaped from the Munroe County, Mississippi, jail after bribing a guard with $5,000. This resulted in an indictment for escape. On February 24, 2002, in Panama City, Florida, Andrews was arrested and charged with possession of a counterfeit driver's license. Andrews entered a plea of nolo contendere to the latter charge and was sentenced to 170 days' time served.


5
On October 11, 2002, the district court found that Andrews had committed all four alleged violations and revoked his supervised release. The federal drug and escape charges in Mississippi and the state drug charges in Florida, however, were still pending when Andrews's supervised release was revoked.


6
The district court sentenced Andrews to a 24-month term of imprisonment, stating that Andrews's sentence was to be served,


7
consecutively to any other term of imprisonment that the defendant is serving in accordance with guidelines 7B1.3(f) and "consecutively to any other term of imprisonment imposed for any criminal conduct that is the basis of the violation," as set out in the introductory commentary to part B of Chapter 7 of the guidelines.... it is my intent that this sentence that I have imposed be served consecutively to any other sentences that may be imposed for the conduct that led to this revocation.


8
(Emphasis added).

II. DISCUSSION

9
As noted in the briefs, the circuit courts are currently split on the question of whether a sentencing court has the authority to impose a consecutive sentence to an unimposed, future sentence. Compare Romandine v. United States, 206 F.3d 731 (7th Cir.2000) (district court does not have such authority); United States v. Quintero, 157 F.3d 1038 (6th Cir.1998) (same); United States v. Clayton, 927 F.2d 491 (9th Cir.1991) (same), with United States v. Hernandez, 234 F.3d 252 (5th Cir.2000) (district courts do have such authority); United States v. Williams, 46 F.3d 57 (10th Cir.1995) (same); Salley v. United States, 786 F.2d 546 (2d Cir.1986) (same). Although a circuit split exists, this Court has already determined on which side of the debate the Eleventh Circuit falls. See United States v. Ballard, 6 F.3d 1502 (11th Cir.1993) (answering the question: "Does the district court have the authority to impose a federal sentence consecutive to an unrelated, unimposed state sentence on pending charges?" Id. at 1507 (emphasis in original)).


10
In Ballard, the defendant was in the county jail awaiting a state trial on first-degree armed robbery charges. Id. at 1503. While in jail, Ballard wrote a letter to the President of the United States in which he threatened to kill the President. Id. Ballard again affirmed his desire to kill the President when interviewed by the Secret Service. Id.


11
Ballard was indicted on federal charges for depositing a letter containing a threat on the life of the President, in violation of 18 U.S.C. § 871. Ballard pled guilty and was sentenced to a 21-month term of imprisonment. In so sentencing Ballard, the federal district court stated that "[t]he defendant's term of federal imprisonment shall not begin until he is released from custody by the state, nor shall he be entitled to any credit toward his federal sentence for the time served in state custody." Id. at 1504. In Ballard, the district court made the defendant's federal sentence consecutive to the defendant's anticipated state sentence even though Ballard had not even been convicted in state court.


12
In upholding Ballard's sentence, this Court stated, "[i]f we have authorized the district court to disregard a state sentence that attempts to bind the federal sentencing court, then clearly the district court need not concern itself about a state sentence not yet imposed." Id. at 1509. Ballard clearly concludes that a district court need not concern itself with whether a state sentence has already been imposed when determining whether to make the federal sentence consecutive or concurrent with the state sentence. Id. at 1504-10. Although Andrews recognizes Ballard, he requests that we limit Ballard to its unique facts.


13
There are two questions that must be answered in sentencing cases. The first is whether the district court had the authority to impose the type of sentence it did. The second is whether, while acting within the scope of its authority, the district court committed some type of reversible error. In Ballard, this Court answered both of these questions, stating that the sentencing court had the authority to impose a consecutive sentence to an unimposed, future sentence, and that the court properly exercised that authority.


14
As to the district court's authority, we cannot ignore Ballard's clear holding that a court does have the authority to impose a consecutive sentence to an unimposed, future sentence. See Cargill v. Turpin, 120 F.3d 1366, 1386 (11th Cir.1997) ("The law of this circuit is `emphatic' that only the Supreme Court or this court sitting en banc can judicially overrule a prior panel decision."). As to the appropriateness of a consecutive sentence, Andrews has not shown that the district court abused its discretion in imposing a consecutive sentence in his case. Consequently, Andrews's challenge fails.1

III. CONCLUSION

15
Based on Ballard, we affirm Andrews's 24-month sentence.


16
AFFIRMED.



Notes:


1
 By this opinion, we conclude only that the federal court may control the federal sentence and whether a defendant will receivefederal credit for the time served on his state sentence. We fully recognize that the Supremacy Clause does not permit federal courts to control how a state court sentences a defendant. As stated in Ballard, "[w]hich court sentences first is irrelevant. The tenet for dual sovereignty purposes is that each sovereign must respect not only the sentencing authority of the other, but also the sentence." 6 F.3d at 1509.
The fact that the federal district court elected to sentence Andrews to a consecutive federal sentence by no means limits the sentencing options available to the state court. For example, the state sentencing judge is free to disregard the intent of the federal sentence and make the state sentence concurrent with the federal sentence. If the state judge so elects, all the State of Florida needs to do is designate the federal prison where Andrews is incarcerated as the "official detention facility" in which Andrews will serve his concurrent state sentence. Such a decision by the state judge does not affect the actual time served on the federal sentence, but gives state credit on the state sentence for the time served in the federal detention facility.
The state judge is also free, however, to recognize the intent of the federal sentence is for the defendant to serve separate time for both his state and federal charges. If the judge so elects, the state judge may sentence Andrews to a consecutive state sentence to be served once Andrews is released from federal custody.